        Case 1:21-cv-00277-JFR-KK Document 4 Filed 05/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

                                           )
                                           )
PUEBLO OF LAGUNA; PUEBLO OF                )
JEMEZ,                                     )
                                           )
                              Plaintiffs,  )
                                           )
       v.                                  )                  No. 1:21-cv-00277-JFR-KK
                                           )
MICHAEL REGAN, in his official capacity )                     COMPLAINT FOR VIOLATIONS
as Administrator of the United States      )                  of the ADMINISTRATIVE
Environmental Protection Agency;           )                  PROCEDURE ACT; the CLEAN
UNITED STATES ENVIRONMENTAL )                                 WATER ACT; and FEDERAL
PROTECTION AGENCY; TAYLOR N.               )                  TRUST RESPONSIBILITIES.
FERRELL, in his official capacity as       )
Acting Assistant Secretary of the Army for )
Civil Works; UNITED STATES ARMY            )
CORPS OF ENGINEERS,                        )
                                           )
                              Defendants. )
                                           )
                                           )

                         MOTION TO WITHDRAW AS COUNSEL


       Jessica I. Martinez respectfully requests that this Court enter an order allowing her to

withdraw as counsel.

       In support of this motion, counsel state as follows:

       1.     On March 26, 2021, a civil complaint was filed on behalf of the Plaintiffs, the

Pueblo of Laguna and the Pueblo of Jemez.

       2.     Ms. Martinez is a clinical student with the Southwest Indian Law Clinic during

the Spring term. The Spring term will end on May 19, 2021.
           Case 1:21-cv-00277-JFR-KK Document 4 Filed 05/13/21 Page 2 of 2




          3. Based upon review of the docket sheet, counsel for the government has not been

assigned to this matter. Accordingly, we are unable to obtain their position with respect to this

motion.

          WHEREFORE, Jessica I. Martinez requests that this Court allow her withdrawal in this

matter.



                                                      Respectfully submitted,
                                                     /s/ Jessica I. Martinez
                                                      Jessica I. Martinez
                                                      Attorney for Plaintiffs
                                                      martinjes@law.unm.edu
                                                      UNM School of Law Clinic
                                                      1117 Stanford Drive NE
                                                      Albuquerque, NM 87131-0001
